COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:       Amita Desai v. Good Hope Missionary Baptist Church of Houston

Appellate case number:     01-19-00420-CV

Trial court case number: 2014-43768

Trial court:               80th District Court of Harris County

        The appellee, Good Hope Missionary Baptist Church of Houston, has filed a motion to
substitute lead appellate counsel, which complies with Rule 6.5. See TEX. R. APP. P. 6.5(d).
Accordingly, the appellee’s motion to substitute lead counsel is GRANTED. The Clerk of this
Court is DIRECTED to note William L. Van Fleet II as lead counsel for the appellee.
       It is so ORDERED.

Judge’s signature:     /s/ Evelyn V. Keyes
                      Acting individually      Acting for the Court


Date: October 8, 2019